                                                                                                                                                                   1+.1,
                                                                                                                                                                       11
.•~ ·A© 24ss (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1 ofl       I!
                                                                                                                                                                       ,,11
                                              UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November I, 1987)
                                     v.

                      Francisco Javier Mora-Gutierrez                                         Case Number: 3:19-mj-22023

                                                                                              Leila W Mor
                                                                                              Defendant's Attorney


    REGISTRATION NO. 75113298
                                                                                                                               l\MY 2 1 2019
    THE DEFENDANT:
     r8l pleaded guilty to count(s) I of Complaint                                                                    CLEr::" IJ.C. D:c 7 RICT COURT
                                                  ---~--------------<~s-o=u=·!'i=·.;~~:;~~.:--.1~;:.:.~!0-~···i=·::.~~~c-T-c-:;::-c=;~~;__~-Ft-:i;=--tN~l.~\ 1
     0 was found guilty to count(s)                                                                                                                   r:ir:PUTY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Se.ction                          Nature of Offense                                                                 Count Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                       1

      0 The defendant has been found not guilty on count(s)
                                                                                     -------------------
      0 Count(s)                                                                               dismissed on the motion of the United States.
                         -----------------~



                                                                      IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                     Q_ TIME SERVED                                      0 ---------~days
      r8l Assessment: $10 WAIVED r8l Fine: WAIVED
      r8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents. in


      ~I IM ::r. ct-
         e defendant's possession at the time of arrest upon their deportatio·.n<°r ~1moval. p I I 1 es .: Mo v C\ i
           Court,t()J(Omm\mds defeqd,an,t:, b>; deported/removed with relative, ·-"1' ' 1etc) 0 ti fl                                    charged in case
                    J. C' d I ) IC\ 1·v1_J 3 cJ. CDV               Jou~ ~· c<:c1,.. I 0 !"I 0 (ct -                                   1A'jCI (   te

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days                                                            I
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.
                                                                                                                                                                              I
                                                                                           Tuesday, May 21, 2019
                                                                                           Date of Imposition of Sentence                                                     II
     Received
                 /
                     ,!)USM
                              7/~,
                        //r __ _,
                              I
                              '
                                    /~·--·)




                                  ~----
                                          /
                                                                                           ni:LLgoLocK
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                              i
                                                                                                                                                                              I


                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                              II
     Clerk's Office Copy                                                                                                                  3:19-mj-22023                       I
                                                                                                                                                                              ]:
